


Exhibit 10(s)


NINTH AMENDMENT TO CREDIT AGREEMENT

                This Amendment, dated as of September 30, 2002, is made by and
among INNOVEX, INC., a Minnesota corporation (the “Borrower”), each of the banks
appearing on the signature pages hereof, together with such other banks as may
from time to time become a party to the Credit Agreement (defined below)
pursuant to the terms and conditions of Article VIII of the Credit Agreement
(herein collectively called the “Banks” and individually each called a “Bank”),
and WELLS FARGO BANK MINNESOTA, NATIONAL ASSOCIATION, formerly known as Norwest
Bank Minnesota, National Association, a national banking association, in its
separate capacity as administrative agent for itself and all other Banks (in
such capacity, the “Agent”).

Recitals

                A.    The Borrower, the Banks and the Agent are parties to a
Credit Agreement dated as of September 15, 1999, a First Amendment to Credit
Agreement dated as of June 29, 2000, a Second Amendment to Credit Agreement
dated as of December 31, 2000, a Third Amendment to Credit Agreement dated as of
March 30, 2001, a Fourth Amendment to Credit Agreement dated as of June 30,
2001, a Fifth Amendment to Credit Agreement dated as of September 30, 2001, a
Sixth Amendment to Credit Agreement dated as of February 14, 2002, a Seventh
Amendment to Credit Agreement dated as of April 29, 2002 and an Eighth Amendment
to Credit Agreement dated as of June 30, 2002 (as so amended and as further
amended or restated from time to time, the “Credit Agreement”).

                B.    Currently, the Borrower is in default of several
provisions of the Credit Agreement, and the Borrower has requested that the
Banks and the Agent waive the existing defaults and provide certain other
financial accommodations.

                C.    The Banks and the Agent are willing to grant the
Borrower’s requests subject to the terms and conditions set forth below.

Agreement

                ACCORDINGLY, in consideration of the premises and for other good
and valuable consideration, the Borrower, the Banks and the Agent agree as
follows:

                1.    Definitions. All capitalized terms used in this Amendment
and not otherwise specifically defined in this Amendment shall have the meanings
given such terms in the Credit Agreement. In addition, Section 1.1 of the Credit
Agreement is hereby amended by restating the following definitions in the
appropriate alphabetical location:


          “‘Margin’means, with respect to computation of the applicable interest
rate on Fundings under a Facility, without regard to the Borrower’s Leverage
Ratio and status: (a) until the aggregate principal amount under the Term Note
is less than $8,000,000 and the Borrower is not in default under the Credit
Agreement, three percent (3.00%) for Floating Rate Advances and (b) after the
aggregate principal amount outstanding under the Term Note is less than
$8,000,000 and so long as the Borrower is not in default under the Credit
Agreement, two and one-half percent (2.50%) for Floating Rate Advances.”


          “‘Maturity Date’ means June 15, 2004 with respect to the Term
Facility.”


          “‘Ninth Amendment’ means the Ninth Amendment to Credit Agreement,
dated as of September 30, 2002, by and among the Borrower, the Banks and the
Agent.”


                2.    Interest Coverage. Section 5.9 of the Credit Agreement is
hereby amended in its entirety to read as follows:


          “Section 5.9 Interest Coverage Ratio. As of each Covenant Computation
Date, the Borrower will maintain its Interest Coverage Ratio at not less than
the ratio set forth below, opposite the applicable Covenant Computation date set
forth below:


-2-

--------------------------------------------------------------------------------






   
Applicable Covenant
Computation Date   Minimum Interest Coverage
Ratio    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

       June 30, 2003             1.0 to 1.0                      September 30,
2003   1.0 to 1.0  


                3.    Leverage. Section 5.10 of the Credit Agreement is hereby
amended in its entirety to read as follows:


          “‘Section 5.10 Leverage Ratio. As of each Covenant Computation Date,
the Borrower will maintain its Leverage Ratio at not more than the ratio set
forth below, opposite the applicable Covenant Computation date set forth below:


   
Applicable Covenant
 Computation Date  
Leverage Ratio    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

       June 30, 2003             3.0 to 1.0                      September 30,
2003   3.0 to 1.0  


                4.    Minimum Net Worth. Section 5.11 of the Credit Agreement is
hereby amended in its entirety to read as follows:


          “Section 5.11 Minimum Net Worth. As of each Covenant Computation Date,
the Borrower will maintain its Net Worth at an amount not less than the amount
set forth opposite the applicable Covenant Computation Date set forth below:


   
Applicable Covenant
 Computation Date   Minimum Net Worth    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

     December 31, 2002             $60,800,000                        March 31,
2003   $60,800,000        June 30, 2003   $60,800,000      September 30, 2003  
$61,800,000  


                5.    Profitability. Section 5.12 of the Credit Agreement is
hereby amended in its entirety to read as follows:


          “Section 5.12 Profitability. As of each Covenant Computation Date, the
Borrower will have achieved, for its fiscal quarter ended on such Covenant
Computation Date, Net Income for such fiscal quarter, less any extraordinary
income claimed or earned during such fiscal quarter (including, without
limitation, any extraordinary income claimed or earned by the Borrower and/or
its Subsidiaries as a result of any restructuring charges, costs or expenses),
in an amount equal to or greater than the amount set forth below (negative
numbers are indicated by parentheses):


   
Applicable Covenant
 Computation Date  
Profitability    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

     December 31, 2002             ($2,600,000)                        March 31,
2003   ($2,600,000)        June 30, 2003   $1.00      September 30, 2003   $1.00
 


                6.    Covenant Waivers.


          (a)       September 30, 2002 Covenant Computation Date. The
requirements of Section 5.9 of the Credit Agreement regarding the Borrower’s
Interest Coverage Ratio, Section 5.10 of the Credit Agreement regarding the
Borrower’s Leverage Ratio, Section 5.11 of the Credit Agreement regarding the
Borrower’s Minimum Net Worth, and Section 5.12 of the Credit Agreement regarding
the Borrower’s Profitability are waived by Banks. Such waivers are limited to
the September 30, 2002 Covenant Computation Date.


-3-

--------------------------------------------------------------------------------






          (b)       Further Covenant Waivers. The requirements of Section 5.9 of
the Credit Agreement regarding the Borrower’s Interest Coverage Ratio for the
Covenant Computation Dates of December 31, 2002 and March 31, 2003 are hereby
waived. The requirements of Section 5.10 of the Credit Agreement regarding the
Borrower’s Leverage Ratio for the Covenant Computation Dates of December 31,
2002 and March 31, 2003 are hereby waived. The waivers contained in this
subparagraph are limited to the specific provisions and Covenant Computation
Dates set forth in this subparagraph.


                7.    Waiver Fee. In consideration for the waivers contained
herein, on the date this Amendment is executed, the Borrower shall pay the Agent
a non-refundable fully-earned waiver fee in the amount of $30,000 for the pro
rata account of the Banks on the basis of their respective Percentages.

                8.    Conditions to Effectiveness. This Amendment, including the
covenant waivers contained in paragraph 6 herein, shall not be or become
effective unless the Agent receives each of the following items in form and
substance acceptable to the Agent on or before December 4, 2002:


              (a)    This Amendment, duly executed by the Agent, the Banks and
the Borrower, and duly acknowledged by the Guarantors;


              (b)     A certified copy of the resolutions of the Board of
Directors of the Borrower evidencing that the officers of the Borrower have
authority to enter into this Amendment and the transactions contemplated by this
Amendment (which resolutions may, at the option of the Agent, be in the form of
ratifying resolutions);


              (c)     Payment of the fee referenced in paragraph 7; and


              (d)     Payment of all legal fees incurred by the Agent through
the date of the execution of this Amendment.


                9.     Continued Effectiveness. Except as amended by this
Amendment, all of the terms and conditions of the Credit Agreement and the other
Loan Documents shall remain in all other respects in full force and effect.

                10.     Counterparts. This Amendment may be executed in any
number of counterparts, each of which shall be deemed to be an original and all
of which counterparts taken together shall constitute but one and the same
instrument.

                11.     Release. The Borrower and each Guarantor, by signing its
respective Acknowledgment and Agreement set forth below, each hereby absolutely
and unconditionally releases and forever discharges the Agent and each of the
Banks, and any and all participants, parent corporations, subsidiary
corporations, affiliated corporations, insurers, indemnitors, successors and
assigns thereof, together with all of the present and former directors,
officers, agents and employees of any of the foregoing (the “Released Parties”),
from any and all claims, demands or causes of action of any kind, nature or
description, whether arising in law or equity or upon contract or tort or under
any state or federal law or otherwise, which the Borrower or such Guarantor has
had, now has or has made claim to have against such Released Party for or by
reason of any act, omission, matter, cause or thing whatsoever arising from the
beginning of time to and including the date of this Amendment in connection with
or related to the transactions evidenced by the Loan Documents, whether such
claims, demands and causes of action are mature or unmatured or known or
unknown.

-4-

--------------------------------------------------------------------------------





                12.     No Other Waiver. Except as expressly set forth herein,
the execution of this Amendment shall not be deemed to be a waiver of any Event
of Default under the Credit Agreement, whether or not known to the Agent and/or
the Banks and whether or not existing on the date of this Amendment.

                13.     Representations and Warranties. The Borrower hereby
represents and warrants to the Agent and the Banks as follows:


              (a)     The Borrower has all requisite power and authority to
execute this Amendment and to perform all of its obligations under the Credit
Agreement, as amended by this Amendment, and the Credit Agreement, as amended by
this Amendment, and the other Loan Documents executed on behalf of the Borrower
have been duly executed and delivered by the Borrower and constitute the legal,
valid and binding obligations of the Borrower, enforceable in accordance with
their respective terms.


              (b)    The execution, delivery and performance by the Borrower of
the Credit Agreement, as amended by this Amendment, and the other Loan Documents
executed on behalf of the Borrower have been duly authorized by all necessary
corporate action and do not (i) require any authorization, consent or approval
by any governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, (ii) violate any provision of any law,
rule or regulation or of any order, writ, injunction or decree presently in
effect, having applicability to the Borrower, or the Articles of Incorporation
or By-laws of the Borrower, or (iii) result in a breach of or constitute a
default under any indenture or loan or credit agreement or any other agreement,
lease or instrument to which the Borrower is a party or by which it or its
properties may be bound or affected.


              (c)     All of the representations and warranties contained in
Article IV of the Credit Agreement are correct on and as of the date hereof as
though made on and as of such date, except to the extent that such
representations and warranties relate solely to an earlier date.


                14.     References. All references in the Credit Agreement to
“this Agreement” shall be deemed to refer to the Credit Agreement as amended by
this Amendment; and any and all references in any of the other Loan Documents to
the “Credit Agreement” shall be deemed to refer to the Credit Agreement as
amended by this Amendment.

                IN WITNESS WHEREOF, the parties hereto have caused this
Amendment to be executed by their respective officers thereunto duly authorized
as of the date first above written.


INNOVEX, INC


By
Its


    WELLS FARGO BANK MINNESOTA, NATIONAL        ASSOCIATION, formerly known as
Norwest Bank        Minnesota, National Association, as Bank and as Agent


By
Its


    U.S. BANK NATIONAL ASSOCIATION, as Bank

By
Its


 


-5-

--------------------------------------------------------------------------------





ACKNOWLEDGMENT AND AGREEMENT OF GUARANTORS

                The undersigned, each a guarantor of all debts, liabilities and
other obligations of Innovex, Inc., a Minnesota corporation (the “Borrower”) to
the Banks (as defined in the foregoing Amendment) and the Agent (as defined in
the foregoing Amendment) under the Credit Agreement (as defined in the foregoing
Amendment) and related Loan Documents (as defined in the foregoing Amendment)
pursuant to (i) a separate Guaranty from Innovex Precision Components, Inc.
dated as of September 15, 1999 (the “Precision Guaranty”) secured by a separate
Security Agreement from Innovex Precision Components, Inc. dated as of September
15, 1999 (the “Precision Security Agreement”), (ii) a separate Guaranty from
Innovex Southwest, Inc. dated as of September 15, 1999 (the “Southwest
Guaranty”) secured by a separate Security Agreement from Innovex Southwest, Inc.
dated as of September 15, 1999 (the “Southwest Security Agreement”), and (iii) a
separate Guaranty from ADFlex Cayman Limited dated as of December 31, 2000 (the
“ADFlex Guaranty,” together with the Precision Guaranty and the Southwest
Guaranty, each hereinafter called a “Guaranty”) secured by a separate Stock
Pledge Agreement from ADFlex Cayman Limited dated as of December 31, 2000 (the
“ADFlex Security Agreement,” together with the Precision Security Agreement and
the Southwest Security Agreement, each hereinafter called a “Security
Agreement”), hereby (a) acknowledges receipt of the foregoing Amendment; (b)
consents to the terms of the foregoing Amendment (including, without limitation,
the releases set forth in paragraph 11 of the foregoing Amendment) and execution
of the foregoing Amendment by the Borrower; (c) reaffirms its obligations to the
Agent and the Banks pursuant to the terms of its Guaranty, its Guarantor
Security Agreement and any other Loan Documents to which it is a party; and (d)
acknowledges that the Agent and the Banks may amend, restate, extend, renew, or
otherwise modify the Credit Agreement or any other Loan Document or any
indebtedness or agreement of the Borrower in favor of the Agent and/or the
Banks, or enter into any agreement or extend additional or other credit
accommodations to the Borrower, without notifying or obtaining the consent of
the undersigned and without impairing the liability of the undersigned under its
Guaranty, its Guarantor Security Agreement and any other Loan Documents to which
it is a party.


INNOVEX SOUTHWEST, INC.

By______________________________
     Its____________________________



ADFLEX CAYMAN LIMITED


By_______________________________
     Its____________________________



INNOVEX PRECISION COMPONENTS, INC.

By
Its



 


-6-

--------------------------------------------------------------------------------
